Exhibit 21.1 Subsidiaries of Arc Logistics Partners LP Name Jurisdiction of Organization Arc Logistics LLC Delaware Arc Terminals Holdings LLC Delaware Arc Terminals New York Holdings, LLC Delaware Arc Terminals Mobile Holdings, LLC Delaware Blakeley Logistics, LLC Alabama Arc Terminals Mississippi Holdings LLC Delaware Arc Terminals Joliet Holdings LLC Delaware Arc Terminals Colorado Holdings LLC Delaware Arc Terminals Pennsylvania Holdings LLC Delaware Joliet Barge, Bulk & Rail LLC Delaware JBBR Pipeline LLC Delaware
